DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the above application filed on 15 November 2021.  Claims 1-5 and 7-20 are examined.
Drawings
Figures 1-10 are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a mounting flange to connect the integral superstructure to a frame; and a second annular transfer portion extending axially aft from the stator portion to the mounting flange” must be shown or the feature(s) canceled from the claims 1 and 10.  Examiner notes that elements 214 are labeled as “mounting tabs” and not “mounting flange”.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification Objection
The title “MONOLITHIC SUPERSTRUCTURE FOR LOAD PATH OPTIMIZATION” should be amended to - - INTEGRAL SUPERSTRUCTURE FOR LOAD PATH OPTIMIZATION - -, to reflect the invention as disclosed and as claimed.
Claim Objections
Claims 7-20 are objected to because of the following informalities:  
Claims 7-20 are objected because they are mis numbered.  Claim 6 is missing.  Therefore, claims 7-20 need to be renumbered as claims 6-19.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8, 11, & 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 8 & 16, the recitation “further including mounting tabs downstream of the aero component” (ll. 1-2) renders the claim indefinite because it is unclear if the mounting tabs are the same as the mounting flange recited in claims 1 and 10. Therefore, the scope of the claim is unascertainable.
Regarding Claim 11, the recitation “the stator portion to move in a same direction as the rotor when a temperature of the apparatus increases” (ll. 2-3) renders the claim indefinite because it is unclear how the stator portion moves in a same direction as the rotor, since rotor rotates and stator is stationary.  Therefore, the scope of the claim is unascertainable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
	1. Determining the scope and contents of the prior art.
	2. Ascertaining the differences between the prior art and the claims at issue.
	3. Resolving the level of ordinary skill in the pertinent art.
	4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-8, and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chevis 4854126 in view of Prociw 2015/0107256 and further in view of Nasir 2017/0362947. 
Regarding Claim 1, Chevis teaches an apparatus (seen in Fig. 2) for transferring load from a rotating component (seen in Fig. 2) including a longitudinal shaft 18 and a rotor [a], comprising (Annotated Fig. 2, below): 
an integral superstructure (one-piece cast housing 30) supporting the rotating component (seen in Fig. 2) including (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2): 
a bearing portion 36 that contacts the longitudinal shaft 18 (Fig. 2); 
a stator portion 46, spaced radially outward a dimension [b], from the rotor [a] (Annotated Fig. 2, below); 
a first annular transfer portion 34, 44 extending axially forward (seen in Fig. 2) from the bearing portion 36 to the stator portion 46;
and a second annular transfer portion 50 extending axially aft from the stator portion (Annotated Fig. 2, below). 


    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Chevis does not teach a mounting flange to connect the integral superstructure to a frame; and a second annular transfer portion extending axially aft from the stator portion to the mounting flange.
Prociw teaches 
a mounting flange [e] to connect the integral superstructure [d] to a frame [g] (Annotated Fig. 2, below).

    PNG
    media_image2.png
    606
    841
    media_image2.png
    Greyscale
 
Figure B:  Annotated Fig. 3 of Prociw (U.S. 2015/0107256)
Prociw does not explicitly disclose that the structure is an integral superstructure.  However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Therefore, the structure [d] in the annotated Fig. 2, seen above, reads as integral superstructure with a mounting flange [e].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral superstructure 30 of Chevis and include Prociw’s mounting flange [e] that is connected to the integral superstructure, because it was known for the integral superstructure to have a mounting flange, in order to provide a connection of the integral structure to the frame.
Eller in view of Prociw does not teach a second annular transfer portion extending axially aft from the stator portion to the mounting flange.
Nasir teaches 
a second annular transfer portion 262 extending axially aft from the stator portion 230 to the mounting flange [h] ([0028]; Annotated Figs. 2 & 4, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)

    PNG
    media_image4.png
    706
    873
    media_image4.png
    Greyscale

Figure D: Annotated Fig. 4 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral superstructure 30 of Eller in view of Prociw and include Nasir’s the mounting flange [h] arranged aft of Eller’s stator portion 46, because it was known to have a mounting flange arranged aft of the stator portion 230, in order to provide a connection of the structure to the combustor frame (Nasir; Fig. 2).
Regarding Claim 2, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 1, and Eller further teaches
the first annular transfer portion 34, 44 and the second annular transfer portion 50 allow the stator portion 46 to maintain radial alignment (implicit) with the rotor [a] when a temperature of the apparatus increases (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2.  The integral structure 30 comprises of the first and second annular transfer portions 34, 44 and 50, and a stator portion 46.  One of ordinary skill in the art would have recognized that since the structure 30 is a one-piece casting housing, that as the temperature increases when the gas turbine is in operation, the elements 34, 44 and 50 would allow the stator portion to maintain radial alignment, as claimed.).
Regarding Claim 3, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 1, and Eller further teaches
the dimension [b] is maintained within 10% when a temperature of the apparatus (seen in Fig. 2) increases by at least 200 degrees Fahrenheit (Annotated Fig. 2, below.  One of ordinary skill in the art would have recognized the dimension [b], as seen in annotated Fig. 2 below, would vary when the gas turbine is in operation as the temperature increases.  As a result of the temperature increase during the operation, the dimension [b] of Eller could be maintained within 10% when the temperature of the apparatus increases by at least 200 degrees Fahrenheit, and reads on the claim 3 above.).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Regarding Claim 4, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 1, and Eller further teaches
the first annular transfer portion 34, 44 is conical (cone portion 44) (Fig. 2).
Regarding Claim 5, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 1, and Eller further teaches
the stator portion 46 includes an aero component [c], the aero component including: 
a diffuser portion [m] (portion [m] comprised of elements 60, 48, 46) (Annotated Fig. 2, below);
a deswirler portion [n] (portion [n] comprised of elements 62, 50, 52) including a plurality of conjoined tubes (flow passages between axial vanes 62 make up the passages interpreted as conjoined tubes; seen in Fig. 2) extending from a radial end of the diffuser portion [m] (Annotated Fig. 2, below); 
and an aero component support 19, 22, 15 (Col. 2, l. 65 - Col. 3, l. 20; Fig. 2).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Regarding Claim 7, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 5.  However, Eller in view of Prociw and Nasir, as discussed so far, does not teach the aero component support connects the stator portion to mounting flange, the aero component extending axially between the stator portion to the mounting flange.
Nasir further teaches
the aero component support 234 connects the stator portion 230 to mounting flange [h], the aero component extending [k] axially between the stator portion 230 to the mounting flange [h] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify aero component support 19, 22, 15 of Eller in view of Prociw and Nasir and include a mounting flange [h] arranged aft of the stator portion 230, as taught by Nasir, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 8, the claim is rejected under 112(b) above.
Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 5.  However, Eller in view of Prociw and Nasir, as discussed so far, does not teach including mounting tabs downstream of the aero component.
Nasir further teaches
including mounting tabs [h] downstream of the aero component [k] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify aero component support 19, 22, 15 of Eller in view of Prociw and Nasir and include Nasir’s mounting tabs [h] downstream of the aero component [k], for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 10, Chevis teaches a gas turbine engine (turbine engine) including (Col. 1, ll. 10-15): 
a shaft 18; 
a rotor [a] (Annotated Fig. 2, below); 
and an integral superstructure (one-piece cast housing 30) including: 
a bearing portion 36 that contacts the shaft 18 (Fig. 2); 
a stator portion 46, spaced radially outward a dimension [b], from the rotor [a] (Annotated Fig. 2, below); 
a first annular transfer portion 34, 44 extending axially forward (seen in Fig. 2) from the bearing portion 36 to the stator portion 46;
and a second annular transfer portion 50 extending axially aft from the stator portion (Annotated Fig. 2, below).
Chevis does not teach a mounting flange to connect the integral superstructure to a frame; and a second annular transfer portion extending axially aft from the stator portion to the mounting flange.
Prociw teaches 
a mounting flange [e] to connect the integral superstructure [d] to a frame [g] (Annotated Fig. 2, below).

    PNG
    media_image2.png
    606
    841
    media_image2.png
    Greyscale

Figure B:  Annotated Fig. 3 of Prociw (U.S. 2015/0107256)
Prociw does not explicitly disclose that the structure is an integral superstructure.  However, the description of the article pictured can be relied on, in combination with the drawings, for what they would reasonably teach one of ordinary skill in the art. In re Wright, 569 F.2d 1124, 193 USPQ 332 (CCPA 1977).  Therefore, the structure [d] in the annotated Fig. 2, seen above, reads as integral superstructure with a mounting flange [e].
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral superstructure 30 of Chevis and include Prociw’s mounting flange [e] that is connected to the integral superstructure, for the same reason as discussed in rejection of claim 1 above.
Eller in view of Prociw does not teach a second annular transfer portion extending axially aft from the stator portion to the mounting flange.
Nasir teaches 
a second annular transfer portion 262 extending axially aft from the stator portion 230 to the mounting flange [h] ([0028]; Annotated Figs. 2 & 4, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)

    PNG
    media_image4.png
    706
    873
    media_image4.png
    Greyscale

Figure D: Annotated Fig. 4 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral superstructure 30 of Eller in view of Prociw and include Nasir’s the mounting flange [h] arranged aft of Eller’s stator portion 46, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 11, the claim is rejected under 112(b) above.
Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 10, and Eller further teaches
the first annular transfer portion 34, 44 and the second annular transfer portion 50 allow the stator portion 46 to move in a same direction as the rotor [a] (implicit) when a temperature of the apparatus increases (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2.  The integral structure 30 comprises of the first and second annular transfer portions 34, 44 and 50, and a stator portion 46.  One of ordinary skill in the art would have recognized that since the structure 30 is a one-piece casting housing, that as the temperature increases when the gas turbine is in operation, the elements 34, 44 and 50 would allow the stator portion to maintain radial alignment, and therefore move in a same direction as the rotor, as claimed.).
Regarding Claim 12, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 10, and Eller further teaches
the dimension [b] is maintained within 10% when a temperature of the apparatus (seen in Fig. 2) increases by at least 200 degrees Fahrenheit (Annotated Fig. 2, below.  One of ordinary skill in the art would have recognized the dimension [b], as seen in annotated Fig. 2 below, would vary when the gas turbine is in operation as the temperature increases.  As a result of the temperature increase during the operation, the dimension [b] of Eller could be maintained within 10% when the temperature of the apparatus increases by at least 200 degrees Fahrenheit, and reads on the claim 3 above.).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Regarding Claim 13, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 10, and Eller further teaches
the first annular transfer portion 34, 44 is conical (cone portion 44) (Fig. 2).
Regarding Claim 14, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 10, and Eller further teaches
the stator portion 46 includes an aero component [c], the aero component including: 
a diffuser portion [m] (portion [m] comprised of elements 60, 48, 46) (Annotated Fig. 2, below);
a deswirler portion [n] (portion [n] comprised of elements 62, 50, 52) including a plurality of conjoined tubes (flow passages between axial vanes 62 make up the passages interpreted as conjoined tubes; seen in Fig. 2) extending from a radial end of the diffuser portion [m] (Annotated Fig. 2, below); 
and an aero component support 19, 22, 15 (Col. 2, l. 65 - Col. 3, l. 20; Fig. 2).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Regarding Claim 15, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 14.  However, Eller in view of Prociw and Nasir, as discussed so far, does not teach the aero component support connects the stator portion to mounting flange, the aero component extending axially between the stator portion to the mounting flange.
Nasir further teaches
the aero component support 234 connects the stator portion 230 to mounting flange [h], the aero component extending [k] axially between the stator portion 230 to the mounting flange [h] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify aero component support 19, 22, 15 of Eller in view of Prociw and Nasir and include a mounting flange [h] arranged aft of the stator portion 230, as taught by Nasir, for the same reason as discussed in rejection of claim 1 above.
Regarding Claim 16, the claim is rejected under 112(b) above.
Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 14.  However, Eller in view of Prociw and Nasir, as discussed so far, does not teach including mounting tabs downstream of the aero component.
Nasir further teaches
including mounting tabs [h] downstream of the aero component [k] (Annotated Fig. 2, below).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify aero component support 19, 22, 15 of Eller in view of Prociw and Nasir and include Nasir’s mounting tabs [h] downstream of the aero component [k], for the same reason as discussed in rejection of claim 1 above.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Eller in view of Prociw and Nasir, and further in view of Manning 2016/0186601. 
Regarding Claim 9, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 5.  However, Eller in view of Prociw and Nasir, does not teach the plurality of conjoined tubes include a plurality of air extraction ports providing fluid communication between the plurality of conjoined tubes and an interior of the frame.
Manning teaches a similar structure and 
the plurality of conjoined tubes 106 include a plurality of air extraction ports [p] providing fluid communication between the plurality of conjoined tubes 106 and an interior [s] of the frame [t] (Annotated Fig. 2, below).

    PNG
    media_image5.png
    636
    669
    media_image5.png
    Greyscale

Figure E: Annotated Fig. 2 of Manning (U.S. 2016/0186601)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the plurality of conjoined tubes (flow passages between axial vanes 62) of Eller in view of Prociw and Nasir and include Manning’s plurality of air extraction ports [p] providing fluid communication between the plurality of conjoined tubes 106 and an interior [s] of the frame [t], in order to provide cooling fluid to locations where it is needed. 
Regarding Claim 17, Eller in view of Prociw and Nasir teaches the invention as claimed and as discussed above for claim 14.  However, Eller in view of Prociw and Nasir, does not teach the plurality of conjoined tubes includes a plurality of air extraction ports providing fluid communication between the plurality of conjoined tubes and an interior of the frame.
Manning teaches
the plurality of conjoined tubes 106 include a plurality of air extraction ports [p] providing fluid communication between the plurality of conjoined tubes 106 and an interior [s] of the frame [t] (Annotated Fig. 2, below).

    PNG
    media_image5.png
    636
    669
    media_image5.png
    Greyscale

Figure E: Annotated Fig. 2 of Manning (U.S. 2016/0186601)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide the plurality of conjoined tubes (flow passages between axial vanes 62) of Eller in view of Prociw and Nasir and include Manning’s plurality of air extraction ports [p] providing fluid communication between the plurality of conjoined tubes 106 and an interior [s] of the frame [t], for the same reason as discussed in rejection of claim 9 above.

Claims 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chevis in view of Nasir.
Regarding Claim 18, Chevis teaches a method of distributing bearing load, comprising:
transferring a load from a rotating shaft 18 to a bearing portion 36 of a superstructure 30 via contact between the shaft 18 and the bearing portion 36 (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2);
transferring the load from the bearing portion 36 via a first annular support 34, 44 of the superstructure 30 to a stator portion 46 (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2; Fig. 2);
transferring the load from the stator portion 46 of the superstructure 30 to a second annular support 50 (Col. 3, ll. 7 – Col. 4, l. 11; Fig. 2; Fig. 2).
While Chevis teaches an apparatus, it has been held that “if a prior art device, in its normal and usual operation, would necessarily perform the method claimed, then the method claimed will be considered to be anticipated by the prior art device,” In re King, 801 F.2d 1324, 231 USPQ 136 (Fed. Cir. 1986).  See MPEP 2212.02.
Chevis does not teach transferring the load from the second annular support to a mounting tab; and transferring the load from the mounting tab to a vehicle
Nasir teaches 
a second annular support 262 extending axially aft from the stator portion 230 to the mounting flange [h], and transferring the load 270 (load path, seen in Figs 2 & 4) from the second annular support 262 to a mounting tab [h]; and transferring the load 270 from the mounting tab [h] to a vehicle (implicit) ([0028; 0034]; Annotated Figs. 2 & 4, below.  Consequently, the load path 270 is transferred radially outward to a vehicle through the mounting tab [h] that connects the diffuser portion to the rest of the engine components, such as the combustor case.  Therefore, the load path gets transferred through the connections to the vehicle, as claimed.).

    PNG
    media_image3.png
    621
    878
    media_image3.png
    Greyscale

Figure C: Annotated Fig. 2 of Nasir (U.S. 2017/0362947)

    PNG
    media_image4.png
    706
    873
    media_image4.png
    Greyscale

Figure D: Annotated Fig. 4 of Nasir (U.S. 2017/0362947)
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify the integral superstructure 30 of Eller and include Nasir’s the mounting flange [h] arranged aft of Eller’s stator portion 46, in order to provide “an improved bearing load path from the mid-sump housing forward to the compressor” (Nasir; [0010]).
Regarding Claim 19, Eller in view of Nasir teaches the method as claimed and as discussed above for claim 18, and Eller further teaches
the rotating shaft 18 is coupled to a rotor [a] (implicit), and a critical dimension [b] is defined between the rotor [a] and the stator portion 46 (Annotated Fig. 2, below).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)
Regarding Claim 20, Eller in view of Nasir teaches the method as claimed and as discussed above for claim 19, and Eller further teaches
maintaining the critical dimension [b] within 10% when a temperature of the rotor [a] and a temperature of the stator portion 46 (seen in Fig. 2) increase by at least 200 degrees Fahrenheit (Annotated Fig. 2, below.  During operation, the temperature of the rotor [a] and the stator portion 46 increases.  One of ordinary skill in the art would have recognized the critical dimension [b], as seen in annotated Fig. 2 below, would vary when the gas turbine is in operation as the temperature increases.  As a result of the temperature increase during the operation, the dimension [b] of Eller could be maintained within 10% when the temperature of the rotor [a] and the temperature of the stator portion 46 increase by at least 200 degrees Fahrenheit, and reads on the claim 3 above.).

    PNG
    media_image1.png
    660
    633
    media_image1.png
    Greyscale

Figure A:  Annotated Fig. 2 of Chevis (U.S. 4854126)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACEK LISOWSKI whose telephone number is (408) 918-7635.  The examiner can normally be reached on Monday - Friday 10 am - 6 pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ehud Gartenberg can be reached on (571) 272-4828. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JACEK LISOWSKI/Examiner, Art Unit 3741  

/EHUD GARTENBERG/Supervisory Patent Examiner, Art Unit 3741